Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions and Claim Status
2.	Applicant’s election without traverse of Species B (Figs. 2A-b) and Species BB (UN fuel) and claims 1-20 in the reply filed on 01/08/21 is acknowledged.
3.	Claim 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (AA, U3Si2 fuel), there being no allowable generic or linking claim. Election was made without traverse.
4.	Accordingly, claims 1-20 are pending with claims 17 and 18 withdrawn. Claims 1-16 and 19-20 are examined herein.

Information Disclosure Statement
5.	The information disclosure statement filed 09/17/19 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. The subject matter in the PCT application to which the references in the IDS statement refer does not overlap with subject matter in the present application. It is unclear why the IDS was filed in this application and none of the references are relevant to the present invention.

Claim Objections
6.	Claim 4 is objected to because of the following informalities: “group consisting of [[a]] Mo, Ta, W, and Nb.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 16 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
9.	The limitations of claims 16 and 20 are repeated verbatim in the disclosure as filed. However, the specification fails to further discuss the claim limitations in any manner. Consequently, the disclosure does not include a “full, clear, concise, and exact” written description of the invention. A skilled artisan would doubt that the inventors has possession of the invention of claims 16 and 20 because the specification does not describe the claimed invention with all of its limitations using such Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). And does not include drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it").
10.	Specifically, the specification omits any discussion of chemical and/or physical analysis of the disclosed nuclear fuel that identifies its components and/or impurities present therein. Consequently, it is not clear from the disclosure that the inventors produced a nuclear fuel having the features recited in claims 16 and 20. There is no disclosure of how UBx or “U and N containing constituents other than UN” components and their respective relative proportions were identified and quantified in the disclosed nuclear fuel. 

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
16.	Claims 1-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lahoda et al., US Publication 2006/0109946 in view of Brachet et al., US Publication 2017/0287578.
17.	Regarding claim 1, Lahoda discloses an accident tolerant fuel rod for light and heavy water reactors ([0002], Fig. 4) comprising: a UN nuclear fuel in pellet (62) form ([0019], [0025]): a boron-containing integral fuel burnable absorber ([0019], [0023]): and a cladding (54) for housing the 
18.	Regarding claims 2-4, the combination of the cladding of Brachet with the fuel rod of Lahoda renders claim 1 obvious. Brachet’s cladding further comprises an interlayer (3) disposed between the cladding material and the coating, wherein the interlayer has a thickness of 1 to 20 microns ([0056]), and wherein the interlayer is selected from the group consisting of Mo, Ta. W, and Nb ([0041] all of these elements are listed). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the cladding of Brachet with the fuel rod of Lahoda for the reasons stated above.
19.	Regarding claims 5-6, the combination of the cladding of Brachet with the fuel rod of Lahoda renders claim 2 obvious. Claims 5 and 6 are product-by-process claims. MPEP 2113. The structure of the cladding of Brachet is the same of the claimed cladding structure. Accordingly, claims 5-6 are unpatentable in view of the combination of the cladding of Brachet with the fuel rod of Lahoda.
20.	Regarding claims 7-9, the combination of the cladding of Brachet with the fuel rod of Lahoda renders claim 1 obvious. Brachet’s cladding coating is chromium ([0094]), having a thickness of 5 to 50 microns ([0130]). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the cladding of Brachet with the fuel rod of Lahoda for the reasons stated above. (Note: claim 8 further limits the alternative limitation of “chromium alloy” recited in claim 8, making claim 8 equivalent to “wherein the coating is selected from the group consisting of chromium, FeCrAl, and FeCrAlY.”)

22.	Regarding claims 11-13 and 15, the combination of the cladding of Brachet with the fuel rod of Lahoda renders claim 1 obvious. Lahoda further discloses a fuel rod, wherein the integral fuel burnable absorber is selected from the group consisting of UB2 and ZrB2 ([0022]; both compounds are listed), wherein the integral fuel burnable absorber is intermixed with the nuclear fuel in the pellet ([0019], [0023]), wherein the integral fuel burnable absorber content in the pellet is between 100 ppm and 10000 ppm ([0024]), and wherein the B10 isotope content of the integral burnable absorber is between 1% and 90% ([0024] and claim 6; the B-10 content of natural boron is 20%, so Lahoda effectively discloses a range of 20-100%).
23.	Regarding claim 16, the combination of the cladding of Brachet with the fuel rod of Lahoda renders claim 1 obvious. Lahoda further discloses a fuel rod, wherein the integral burnable absorber is UB2 having UBx components of 0%, where x is a whole number or fraction thereof from 0 to 12 ([0022]).
24.	Claims 1-11, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kapil, US Patent 5,147,598 in view of Lahoda et al., US Publication 2005/0286676, in further view of Brachet et al., US Publication 2017/0287578.
22.	Regarding claim 1, Kapil discloses an accident tolerant fuel rod for light and heavy water reactors (Fig. 4, column 4, lines 41-54) comprising: a nuclear fuel, in pellet form (62): a boron-containing integral fuel burnable absorber (68): and a cladding (54) for housing the nuclear fuel and the integral fuel burnable absorber (column 6, lines 13-28). Kapil does not disclose the nuclear fuel being UN. Lahoda teaches a UN nuclear fuel in pellet form ([0013], [0022]). One of ordinary skill in the art at the time of the invention would have found it obvious to use the UN fuel of Lahoda in the fuel rod of Kapil because Lahoda teaches that UN fuel provides the predictable advantage of lower fuel cost, reduced C-14 production, and reduction in parasitic reactions ([0006], [0014-6]). Kapil is silent as to the material of its cladding. Brachet discloses a nuclear fuel rod cladding (see Fig. 7B), the cladding comprising a zirconium-containing cladding material (1), the cladding material having a coating (2) applied thereto. One of ordinary skill in the art at the time of the invention would have found it obvious to combine the cladding of Brachet with the fuel rod of Kapil as modified by the fuel of Lahoda for the predictable advantage of improving the fuel rod’s high-temperature chemical resistance ([0022]).
23.	Regarding claims 2-4, the combination of the nuclear fuel of Lahoda and the cladding of Brachet with the fuel rod of Kapil renders the parent claim obvious. Brachet’s cladding further comprises an interlayer (3) disposed between the cladding material and the coating, wherein the interlayer has a thickness of 1 to 20 microns ([0056]), and wherein the interlayer is selected from the group consisting of Mo, Ta. W, and Nb ([0041] all of these elements are listed). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the cladding of Brachet with the fuel rod of Kapil as modified by the fuel of Lahoda for the reasons stated above.
24.	Regarding claims 5-6, the combination of the cladding of Brachet with the fuel rod of Kapil as modified by the fuel of Lahoda renders the parent claim . Claims 5 and 6 are product-by-process claims. MPEP 2113. The structure of the cladding of Brachet is the same of the claimed cladding structure. Accordingly, claims 5-6 are unpatentable in view of the combination of the cladding of Brachet with the fuel rod of Kapil as modified by the fuel of Lahoda.
25.	Regarding claims 7-9, the combination of the nuclear fuel of Lahoda and the cladding of Brachet with the fuel rod of Kapil renders the parent claim obvious. Brachet’s cladding coating is chromium ([0094]), having a thickness of 5 to 50 microns ([0130]). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the cladding of Brachet with the fuel rod of Kapil as modified by the fuel of Lahoda for the reasons stated above. (Note: claim 8 further limits the alternative 
26.	Regarding claim 10, the combination of the nuclear fuel of Lahoda and the cladding of Brachet with the fuel rod of Kapil renders the parent claim obvious. Claim 10 is a product-by-process claims. MPEP 2113. The structure of the cladding of Brachet is the same of the claimed cladding structure. Accordingly, claim 10 is unpatentable in view of the combination of the cladding of Brachet with the fuel rod of Kapil as modified by the fuel of Lahoda.
27.	Regarding claims 11, 14, and 15, the combination of the nuclear fuel of Lahoda and the cladding of Brachet with the fuel rod of Kapil renders the parent claim obvious. Kapil further discloses a fuel rod, wherein the integral fuel burnable absorber is ZrB2, wherein the integral fuel burnable absorber is coated on the surface of the fuel pellet, and wherein the B10 isotope content of the integral burnable absorber is between 1% and 90% (column 6, lines 10-28; natural boron is 20% B-10).
28.	Regarding claims 19 and 20, the combination of the nuclear fuel of Lahoda and the cladding of Brachet with the fuel rod of Kapil renders the parent claim obvious. The nuclear fuel of Lahoda is UN, 
the nitrogen being enriched in the isotope of 15N ([0013]), the UN having a density between 80% and 99% of theoretical density, and comprising 0% U and N containing constituents other than UN ([0022]). One of ordinary skill in the art at the time of the invention would have found it obvious to use the UN fuel of Lahoda in the fuel rod of Kapil for the reasons stated above.
29.	Alternatively, claims 5, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over either Lahoda and Brachet or Kapil, Lahoda, and Brachet (as applied to claims 1 and 2 above), in further view of Mazzoccoli et al., US Publication 2015/0348652 and Kim et al., US Publication 2010/0091934. 
30.	As discussed above, claims 5-6 and 10 are product-by-process claims. Brachet does not disclose a cladding formed by the recited coating processes. However, Mazzoccoli and Kim teach that a variety of processes including plasma arc and cold spray coating processes are applicable to coating a zirconium-based nuclear fuel rod cladding (Mazzoccoli: [0022]; Kim: [0029-0035]). Accordingly, one of ordinary skill in the art at the time of the invention would have found it obvious to select a suitable coating method for the cladding taught by Brachet. 

Conclusion

31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.
32.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
33.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
34.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/SHARON M DAVIS/Primary Examiner, Art Unit 3646